Citation Nr: 1719921	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as due to service-connected right sacroiliac joint dysfunction.

2.  Entitlement to service connection for sciatica, including as due to service-connected right sacroiliac joint dysfunction.

3.  Entitlement to an initial rating greater than 10 percent for right sacroiliac joint dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to April 1954, including in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for right sacroiliac joint dysfunction, assigning a 10 percent rating effective March 13, 2007.  The Veteran disagreed with this decision in February 2008.  He perfected a timely appeal in September 2008.

This matter also is on appeal from a September 2008 rating decision in which the RO denied the Veteran's claims of service connection for a low back disability and for sciatica, each including as due to service-connected right sacroiliac joint dysfunction, and entitlement to a TDIU.  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in February 2010.

In April 2010, February 2012, May 2013, and in March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his low back disability and sciatica, the current nature and severity of his service-connected right sacroiliac joint dysfunction, and the impact of his service-connected disabilities, alone or in combination, on his employability.  All of the requested examinations occurred in November 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current low back disability and sciatica are not related to active service or any incident of service, including as due to a service-connected disability.

2.  The record evidence shows that the Veteran's service-connected right sacroiliac joint dysfunction does not result in any paralysis of the sciatic nerve.

3.  Service connection is in effect for residuals, fracture, right pubic bone with scar on right gluteal region, evaluated as 10 percent disabling effective April 29, 1954, right sacroiliac joint dysfunction, evaluated as 10 percent disabling effective March 13, 2007, and for healed residuals, right wrist fracture, evaluated as zero percent disabling effective April 29, 1954; the Veteran's combined disability evaluation for compensation is 20 percent effective March 13, 2007.

4.  The record evidence does not show that the Veteran is precluded from securing or following a substantially gainful occupation solely by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, including as due to service-connected right sacroiliac joint dysfunction, nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Sciatica was not incurred in or aggravated by active service, including as due to service-connected right sacroiliac joint dysfunction.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for an initial rating greater than 10 percent for right sacroiliac joint dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code (DC) 5236-8520 (2016).  

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection Claims

The Veteran contends that he incurred a low back disability and sciatica during active service.  He alternatively contends that his service-connected right sacroiliac joint dysfunction caused or aggravated (permanently worsened) his current low back disability and sciatica.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the low back, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because sciatica is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a low back disability to the extent that this claim includes a claim for arthritis of the low back.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a low back disability and for sciatica, each including as due to service-connected right sacroiliac joint dysfunction.  The Veteran contends that he incurred both of these disabilities during active service.  The record evidence does not support his assertions concerning in-service incurrence or an etiological link between any current low back disability or sciatica and active service.  It shows instead that neither of these claimed disabilities is related to active service or any incident of service.  For example, the Veteran's available service treatment records show that his spine was normal clinically at his enlistment physical examination in May 1950.  These records also document that the Veteran suffered a chip fracture of the right pelvis and a right wrist fracture after apparently falling off of a 75-foot cliff while on maneuvers at Camp Pendleton, California, in September 1951.  He was hospitalized at 2 different Navy hospitals for treatment of his pelvis and wrist fractures and then released to full duty in November 1951.  Clinical evaluation of the Veteran's spine was normal at his separation physical examination in April 1954.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a low back disability or for sciatica.  It shows instead that, although the Veteran has complained of and been treated for both of these claimed disabilities since his service separation, neither of them is related to active service or any incident of service.  For example, following VA orthopedic examination in June 1954, the VA examiner stated that the Veteran had no significant orthopedic pathology.

A "Certificate of Attending Physician" dated in April 1966 indicated that the Veteran experienced low back pain with radiation down the right leg.  He was admitted to a private hospital from March 21, 1966, to April 3, 1966, for pelvic traction treatment.  A myelogram obtained while he was hospitalized also was negative.  The diagnoses included lumbar fasciitis and probable herniated disc.

In July 1966, a VA clinician stated that a review of private x-rays of the Veteran's lumbosacral spine taken while he was hospitalized in March and April 1966 showed "no abnormality in the lumbar spine or sacrum."  A private myelogram taken during the same hospitalization showed "no evidence of a herniated disc in the lower lumbar region."  Following VA orthopedic examination later in July 1966, a different VA clinician concluded that the Veteran had no back pathology.

The Veteran was hospitalized at a private facility from April 29, 1977, to May 8, 1977, following complaints of non-radiating lumbar pain.  He was admitted for traction treatment and physical therapy.  "The [Veteran] had some improvement while in bed with traction."  The final diagnosis was lumbar fasciitis.  He was discharged home.

On VA spine examination in July 2004, the Veteran's complaints included chronic low back pain since an in-service fall.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported fracturing his pelvis "while jumping off a 75 foot cliff" on active service.  "He states he was laid up in the hospital for two or three years" following this in-service injury.  His low back pain worsened on prolonged sitting, standing, and weight-bearing.  It also radiated in to his right buttock.  He was on worker's compensation following a shoulder injury.  Physical examination showed decreased lumbar lordosis, reported pain in the posterior superior iliac spine (PSIS) region but not the lumbar region, no pain on palpation of the lumbar paraspinal musculature, negative straight leg raising with low back pain at 60 degrees, and a normal gait.  The VA examiner stated that the Veteran appeared to magnify his symptoms with "more subjective complaints than objective findings."  The impressions included a history of a right pelvic fracture due to a fall off a cliff which was healed and without residual effects and right sacroiliac joint dysfunction without radiculopathy.

On private outpatient treatment in July 2005, the Veteran's complaints included right buttock and hip pain.  Physical examination showed a non-tender lumbar spine except over the sacroiliac joint area "which has significant tenderness.  X-rays showed multi-level degenerative disc disease of the lumbar spine with severe narrowing at L5-S1 disc space.  A lumbar magnetic resonance imaging (MRI) scan showed multiple level degenerative disc disease with narrowing and no significant stenosis "in the central or lateral recess areas."  The private clinician stated that the Veteran's primary complaint was sacroiliac joint pain "as this is often misinterpreted as back pain."  He also stated that the Veteran's "lumbar disc degeneration cannot be attributed to his fall in 1951 as these disc degenerations are age related and activity related."  The assessment included right-sided sacroiliac joint pain and low back pain.

On VA spine examination in March 2009, the Veteran's complaints included changes to his spine first observed 7-8 years earlier and constant right sacroiliac joint pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of sacroiliac joint pain 2-3 times per week lasting 1-11/2 days at a time.  Physical examination showed a steady gait, flattening of the lumbar concavity, tenderness in the right sacroiliac joint area, no lumbar muscle spasm or weakness, some guarding due to pain, no pain on left straight leg raising, pain in the right sacroiliac joint area on right straight leg raising, and intact sensation.  The VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to active service, including as due to service-connected right sacroiliac joint dysfunction.  The rationale for this opinion was that the Veteran was not diagnosed as having or treated for lumbosacral disc disease or lumbar degenerative joint disease during active service or within 12 months of his separation from service.  The rationale also was that the Veteran's low back disability initially was documented in 2001, several decades after his service separation.  The diagnoses included sacroiliac joint dysfunction, lumbosacral disc disease, and lumbar degenerative joint disease.

On VA peripheral nerves examination in March 2009, the Veteran's complaints included almost constant sciatica pain in the right buttock.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any pain in the legs or flare-ups of sciatica pain.  Physical examination showed sciatica symptoms in the right buttock, intact sensation throughout, 5/5 muscle strength throughout, and no muscle wasting or atrophy of the legs.  The VA examiner opined that it was less likely than not that the Veteran's sciatica symptoms in the right buttock were related to active service, including as due to service-connected right sacroiliac joint dysfunction.  The rationale for this opinion was that the Veteran's neurological exam and vertebral column motion and curves all were normal at the time of the documented right sacroiliac joint injury.  The assessment was sciatica symptoms in the right buttock.

The Board notes here that, although the Veteran was examined for VA adjudication purposes in November 2010 and the November 2010 VA examiner provided an addendum opinion to this examination report in April 2011, it previously found this evidence to be inadequate for VA adjudication purposes in the February 2012 remand.  Thus, this evidence was not relied upon in adjudicating the Veteran's currently appealed claims.

The Veteran had back surgery (right L4-L5 lumbar laminotomy and medial facetectomy with incision of distally migrated disk) in January 2011 at a private hospital.  

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in February 2013, the Veteran's complaints included constant pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran had a normal gait and walked in to the examination room unaided.  The Veteran denied experiencing flare-ups of a low back disability.  He reported fracturing his pelvic bone and wrist in service and being "hospitalized for several years to include rehabilitation" following these injuries.  He also reported that 2011 back surgery relieved his sciatic pain "some."  Physical examination showed less movement than normal, weakened movement, tenderness to palpation over the right sacroiliac joint, no guarding, muscle spasm, or muscle atrophy, 5/5 muscle strength throughout, negative straight leg raising bilaterally, mild paresthesias of the right lower extremity, moderate numbness of the bilateral lower extremities, moderate radiculopathy of the right sciatic nerve, and no intervertebral disc syndrome.  X-rays showed arthritis.  The VA examiner opined that it was less likely than not that the Veteran's low back disability was related to active service or any incident of service, including as due to service-connected right sacroiliac joint dysfunction.  The rationale for this opinion was that this disability "is more likely the result of natural aging and not aggravated beyond the normal course" by active service or any incident of service.  The diagnosis was degenerative joint disease.

In a May 2014 opinion, E.S.H., M.D., opined that it was more likely than not that the Veteran's service-connected right sacroiliac joint dysfunction caused his sciatica.  The rationale for this opinion was a recent MRI scan had shown "no nerve compressions or major stenosis ongoing that would be a contributing factor."

On VA back (thoracolumbar spine) conditions DBQ in November 2016, the Veteran's complaints included constant right low back pain which shoots down his right thigh and up his back.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran walked in to the examination room "with a normal gait and independently."  He bent forward repeatedly to reach his socks and shoes  and sat up from the examining table unassisted.  The Veteran denied experiencing any flare-ups of low back pain.  He experienced back pain with prolonged standing and walking.  Physical examination showed no guarding, muscle spasm, or muscle atrophy, normal reflexes, negative straight leg raising bilaterally, no radicular pain or ankylosis, no other neurological abnormalities, and no intervertebral disc syndrome.  X-rays showed arthritis.  The VA examiner opined that it was less likely than not that the Veteran's low back disability was related to active service.  The rationale for this opinion was that the medical evidence did not demonstrate a chronic low back condition relating back to his in-service fall.  The rationale also was that March 1966 private x-rays of the lumbosacral spine were normal.  The rationale further was that the Veteran's lumbar spine degenerative disease was "due to the Veteran's developmental stage and activities."  The examiner next opined that it was less likely than not that a service-connected disability caused or aggravated his low back disability.  The rationale for this opinion was that the Veteran's service-connected disabilities and his low back disability "are etiologically, pathophysiologically, anatomically different conditions and no cause-effect relationship can be established between these conditions" based on common medical knowledge.  The rationale also was that current medical records indicated that the Veteran's service-connected disabilities had resolved.  The diagnoses included lumbar spine degenerative disease.

On VA hip and thigh conditions DBQ in November 2016, the Veteran denied any current right hip complaints.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also denied any flare-ups of hip pain.  Physical examination showed tenderness to palpation of the joint or associated soft tissue in the right hip, no evidence of pain with weightbearing or crepitus in either hip, 5/5 muscle strength throughout, and no muscle atrophy.  X-rays showed normal sacroiliac joints.  The VA examiner opined that it was less likely than not that the Veteran's sciatica was related to active service or any incident of service, including as due to service-connected right sacroiliac joint dysfunction.  The VA examiner next opined that it was less likely than not that the Veteran's service-connected right sacroiliac joint dysfunction aggravated his sciatica.  The rationale for these opinions was there were no clinical findings of sciatica in the medical evidence prior to being diagnosed with degenerative disc disease of the lumbar spine in 2000 and undergoing surgery in January 2011 to treat this condition.  The rationale also was that the Veteran's sciatica was at least as likely as not due to his degenerative lumbar spine disease.  The rationale further was that recent records (dated beginning in 2014) show no current complaints of or treatment for any residuals of right sacroiliac joint dysfunction, to include the Veteran's claimed sciatica.  The rationale finally was that common medical knowledge indicated that the Veteran's sciatica and his service-connected right sacroiliac joint dysfunction were "anatomically, etiologically, pathophysiologically, clinically, and prognostically different conditions and no cause-effect relationship between these conditions can be established."  The diagnosis was residuals of a fracture of the right pubic bone with scar on the right gluteal region.

The Board acknowledges that, in January 2009, J.P.J., D.C., opined that the Veteran's service-connected right sacroiliac joint dysfunction caused his low back disability and sciatica.  The Board also acknowledges that, in May 2014, Dr. E.S.H. opined that it was more likely than not that the Veteran's service-connected right sacroiliac joint dysfunction caused his sciatica.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, before offering his positive nexus opinion in January 2009, Dr. J.P.J. stated that the Veteran reported to him that, following his in-service fall from a cliff, he had been "housebound for approximately 3 years due to his injuries."  Dr. J.P.J. also stated that he had reviewed limited medical records, including the in-service records concerning the Veteran's fall dated in 1951 prior to offering his opinion.  The Board finds that Dr. J.P.J.'s opinion is not probative on the issues of whether the Veteran's low back disability or sciatica is related to active service because it relies on the Veteran's inaccurate lay statement that he was homebound for 3 years following his 1951 in-service fall.  This statement is not supported anywhere in the record evidence.  The Board finds it highly significant that, in contrast to what the Veteran apparently reported to Dr. J.P.J., on VA examination in June 1954, approximately 2 months after his service separation, he had no orthopedic pathology.  Additionally, the Veteran's post-service treatment records dated in July 1966, or approximately 12 years after his service separation, also found no back (or lumbar spine) pathology present.  Similarly, Dr. E.S.H. appears to rely on the Veteran's inaccurate lay statement that he was treated continuously on active service following his in-service fall when, in fact, his service treatment records show that he was returned to full duty in approximately November 1951 after being treated for the pelvic and right wrist injuries incurred after his in-service fall.  The Veteran also reported inaccurately to Dr. E.S.H. that he had no other major traumas other than his in-service fall when, in fact, he had major back surgery in 2011 and stopped working and went on worker's compensation for several years due to a debilitating left shoulder injury sustained at work.  And, contrary to the statement by Dr. E.S.H. that the Veteran "appears to be a very reliable historian," he is not, in fact, a reliable medical historian.  Accordingly, because Dr. J.P.J.'s January 2009 opinion and the opinion provided by Dr. E.S.H. in May 2014 relied on inaccurate factual premises (for Dr. J.P.J., that the Veteran was homebound for 3 years after he fell off of a 75-foot cliff in 1951 while on active service; for Dr. E.S.H., that the Veteran received continuous in-service treatment following his injuries and experienced no other major traumas other than his in-service fall), neither of these opinions is probative on the issues of whether the Veteran's low back disability or sciatica is related to active service or any incident of service, each including as due to service-connected right sacroiliac joint dysfunction.

In contrast to the opinions provided by Dr. J.P.J. in January 2009 and by Dr. E.S.H. in May 2014, which are not probative, several VA clinicians opined in February 2013 and in November 2016 that the Veteran's current low back disability and sciatica were not related to active service or any incident of service, including as due to service-connected right sacroiliac joint dysfunction.  Another private clinician also opined in July 2005 that the Veteran's lumbar disc degeneration could not be attributed to his in-service fall because this disability was age- and activity-related.  All of these opinions provided in July 2005, February 2013, and in November 2016 by VA and private treating clinicians were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a low back disability or for sciatica, each including as due to service-connected right sacroiliac joint dysfunction.  In summary, the Board finds that service connection for a low back disability and for sciatica, each including as due to service-connected right sacroiliac joint dysfunction, is denied.

The Board next finds that the preponderance of the evidence is against granting service connection for arthritis of the low back on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not suggest that the Veteran complained of or was diagnosed as having arthritis of the low back during active service or within the first post-service year (i.e.., by April 1955).  Instead, as noted above, VA examination in June 1954, approximately 2 months after the Veteran's service separation and within the first post-service year, found no significant orthopedic pathology.  Thus, the Board finds that service connection for arthritis of the low back on a presumptive basis is not warranted.  Id.

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a low back disability and sciatica have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (low back pain) and sciatica (pain in the right buttock) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability and sciatica since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability or sciatica for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1954) and initial reported symptoms related to a low back disability in 1966 (a 12-year gap).  The Board also emphasizes the multi-year gap between discharge from active service (1954) and initial reported symptoms related to sciatica in 2009 (a 55-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was seen for VA adjudication purposes in March 2009, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, he reported changes to his spine first observed 7-8 years earlier (or in approximately 2001-2001, several decades after his service separation).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a pelvic disability in May 1954, approximately 1 month after his service separation, but did not claim service connection for a low back disability or sciatica or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims in approximately 2007.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between a low back disability or sciatica and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating for Right Sacroiliac Joint Dysfunction

The Veteran contends that his service-connected right sacroiliac joint dysfunction is more disabling than currently (and initially) evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right sacroiliac joint dysfunction currently is evaluated as 10 percent disabling effective March 13, 2007, by analogy to 38 C.F.R. §§ 4.71a, 4.124a, DC 5236-8520 (sacroiliac injury-paralysis of sciatic nerve).  See 38 C.F.R. §§ 4.71a, 4.124a, DC 5236-8520 (2016).  A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderate severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for right sacroiliac joint dysfunction.  The Veteran contends that this disability is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected right sacroiliac joint dysfunction does not result in any paralysis of the sciatic nerve.  As noted elsewhere, the Veteran's service treatment records confirm that he incurred pelvic and right wrist fractures following a 75-foot fall on active service.  The post-service evidence also shows that, although the Veteran has complained of and been treated for right sacroiliac joint pain since his service separation, this disability appears to have resolved and is not manifested by any current paralysis of the sciatic nerve.  For example, VA back (thoracolumbar spine) conditions DBQ in February 2013 showed moderate radiculopathy of the sciatic nerve.  The VA examiner noted that the Veteran had mild to moderate incomplete paralysis of the sciatic nerve "with numbness down the right leg but NO motor weakness."  This examiner also noted that there was no muscle impairment or limitation of motion of the thoracolumbar spine attributable to the Veteran's service-connected right sacroiliac joint dysfunction.  VA back (thoracolumbar spine) conditions DBQ in November 2016 showed no radiculopathy or radicular pain.  Physical examination of the sacroiliac joint showed no tenderness, ankylosis, muscle spasm, guarding, or abnormal gait or spinal contour.  X-rays of the pelvis showed normal sacroiliac joints.  The diagnoses included a history of right sacroiliac joint dysfunction, resolved, with no current objective evidence of disability.  Finally, VA peripheral nerves conditions DBQ in November 2016 showed that the Veteran's sciatic nerves were normal bilaterally.

The Board acknowledges that, on VA examination in February 2013, physical examination documented moderate radiculopathy of the sciatic nerve.  The VA examiner who conducted this examination concluded, however, that the Veteran had only mild to moderate incomplete paralysis manifested by numbness but not motor weakness.  This examiner also found no muscle impairment or limitation of motion of the thoracolumbar spine attributable to the Veteran's service-connected right sacroiliac joint dysfunction.  Subsequent VA examinations conducted in November 2016 did not show that any radiculopathy or radicular pain or nerve paralysis was present in the Veteran's right sciatic nerve.  Thus, the Board finds that the February 2013 VA examination report, viewed together with the other medical evidence of record, does not support the assignment of an initial rating greater than 10 percent for right sacroiliac joint dysfunction under DC 5236-8520.  See 38 C.F.R. §§ 4.71a, 4.124a, DC 5236-8520 (2016).

The remaining medical evidence demonstrates that the symptomatology attributable to the Veteran's service-connected right sacroiliac joint dysfunction has resolved and does not result in any current paralysis of the sciatic nerve (whether mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis) such that an initial rating greater than 10 percent is warranted for this disability under DC 5236-8520.  Id.  The Veteran's right sacroiliac joint also was normal on x-rays of the pelvis taken in November 2016.  The November 2016 VA examiner specifically found that the Veteran's right sacroiliac joint dysfunction had resolved with no current objective evidence of any disability in that joint.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent for right sacroiliac joint dysfunction.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for right sacroiliac joint dysfunction have not been met.


TDIU

The Veteran contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.

Laws and Regulations

VA will grant a TDIU when the scheduler rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2016). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU.  The Veteran contends that his service-connected disabilities, alone or in combination, preclude his employability.  The record evidence does not support his assertions regarding the impact of his service-connected disabilities on his employability.  It shows instead that, although the Veteran has not been employed since leaving his last job in approximately 1996 due to an on-the-job shoulder injury for which he received worker's compensation, his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  The Social Security Administration (SSA) notified VA in July 2010 that the Veteran's SSA records had been destroyed pursuant to a records retention schedule and were no longer available for review.  Although it is unfortunate that the Veteran's SSA records are no longer available for review, information provided by SSA shows that the Veteran is in receipt of SSA benefits based on his age and not disability.  The Board notes in this regard that it is not bound by any determination of SSA.  The Board also notes that service connection is in effect for residuals, fracture, right pubic bone with scar on right gluteal region, evaluated as 10 percent disabling effective April 29, 1954, right sacroiliac joint dysfunction, evaluated as 10 percent disabling effective March 13, 2007, and for healed residuals, right wrist fracture, evaluated as zero percent disabling effective April 29, 1954.  The Veteran's combined disability evaluation for compensation is 20 percent effective March 13, 2007.  Thus, he does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran asserted on a July 2009 VA Form 21-8940 (his formal TDIU claim) that a fractured pelvis precluded him from securing or following any substantially gainful occupation.  He stated on this form that he last had worked in approximately 1995.  Although he also stated that he had attempted to obtain employment since leaving his last job in 1995, he did not identify any subsequent employers where he had applied for work since 1995.

Following VA back (thoracolumbar spine) conditions DBQ in February 2013, the VA examiner stated that the Veteran's service-connected right sacroiliac joint dysfunction "would make it difficult" for him to perform his prior job of a long-distance truck driver because he reported that his sacroiliac joint pain worsened with prolonged sitting.  This examiner also stated that the Veteran would be able to perform a sedentary job "if he was able to change positions and get up frequently."  This examiner concluded that the Veteran's service-connected right sacroiliac joint dysfunction and "paralysis of the sciatic nerve" would render him unemployable for his most recent employment as a truck driver but would not interfere with his ability to perform sedentary employment "provided he would be able to have frequent breaks to stand up and move to accommodate his condition."

Following VA hip and thigh conditions DBQ in November 2016, the VA examiner concluded that the Veteran's service-connected residuals of a fracture of the right pubic bone with a scar on the right gluteal region would not impact his ability to perform any type of occupational task.

Following VA back (thoracolumbar spine) conditions DBQ in November 2016, the VA examiner stated the Veteran's non-service-connected lumbar spine degenerative condition would result in difficulty with lifting heavy weights, prolonged walking, and prolonged standing.  This examiner also stated the Veteran's non-service-connected lumbar spine degenerative condition would cause functional impairment for strenuous physical employment but not for sedentary or mild physical employment.  This examiner further stated that that the Veteran's service-connected right sacroiliac joint dysfunction would not impact his ability to work.

In a November 2016 opinion, a VA clinician opined that it was less likely than not that the Veteran's service-connected disabilities, alone or in combination, precluded him from securing or following a substantially gainful occupation.  The rationale for this opinion was that the Veteran's service-connected residuals of a fracture of the right pubic bone with a scar on the right gluteal region had healed and he was without complaints or clinical evidence of any current residuals.  The rationale also was that the Veteran's service-connected right sacroiliac joint dysfunction did not result in any current disability (as also noted above).  The rationale further was that the Veteran's service-connected residuals of a right wrist fracture also had healed.

The Veteran contends that his service-connected disabilities, alone or in combination, preclude his employability.  The Board notes initially that, to the extent that the Veteran contends that his non-service-connected low back disability and sciatica contribute to his employability, because service connection is not in effect for either of these claimed disabilities, neither of them can be considered in adjudicating his TDIU claim.  The record evidence does not support the Veteran's assertions regarding the impact of his service-connected disabilities on his employability. Although the Board acknowledges that the February 2013 VA examiner concluded that the Veteran's service-connected right sacroiliac joint dysfunction would make it difficult for him to perform his prior job as a truck driver and cause difficulties in strenuous physical employment, this examiner also found that he still would be able to perform mild physical or sedentary employment.  And multiple VA examiners subsequently concluded in November 2016 that the Veteran's service-connected disabilities did not preclude his employability.  All of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124 (2007).  In other words, the Board finds that the evidence suggests that the Veteran still could be employed doing sedentary or mildly physical work despite the existence of his service-connected disabilities.  The Veteran finally has not identified or submitted any evidence which demonstrates his entitlement to a TDIU.  In summary, the Board finds that the evidence does not support granting a TDIU.


ORDER

Entitlement to service connection for a low back disability, including as due to service-connected right sacroiliac joint dysfunction, is denied.

Entitlement to service connection for sciatica, including as due to service-connected right sacroiliac joint dysfunction, is denied.

Entitlement to an initial rating greater than 10 percent for right sacroiliac joint dysfunction is denied.

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


